Citation Nr: 1018536	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  08-23 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to August 20, 
2005, for the grant of total disability based on individual 
unemployability (TDIU).

2.  Entitlement to an effective date prior to October 18, 
1999, for the grant of service connection for 
osteoarthritis/degenerative disc disease of the dorsolumbar 
spine (back disability), to include clear and unmistakable 
error (CUE) in an August 1955 rating decision which severed 
service connection for the back disability.

3.  Propriety of establishing permanent incapacity for self-
support of the Veteran's daughter, K.G.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the docket.

The Veteran served on active duty from November 1943 to 
February 1947.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The Veteran attended a hearing before the undersigned in 
February 2010.

There has been some confusion over the issues in this case.  
Based on discussion with the Veteran and his representative 
at his hearing, it appears the Veteran never intended to 
disagree with the issue of the effective date for TDIU, but 
did mean to disagree with a January 2005 rating decision 
which established an October 8, 1999, effective date for the 
back disability.  However, a statement of the case (SOC) was 
issued on the TDIU claim and the Veteran timely appealed.  He 
has not officially withdrawn that appeal, so it is still 
properly before the Board.

In August 2005, the Veteran did clearly file a timely notice 
of disagreement (NOD) with the January 2005 rating decision, 
and is still clearly interested in pursuing the back 
disability effective date claim.  However, no SOC has been 
issued on the matter.

In addition, a November 2007 rating decision denied the 
Veteran's claim for a finding of permanent incapacity for the 
purposes of self-support for the Veteran's daughter K.G.  In 
July 2008, the Veteran filed a NOD with this decision, but no 
SOC has been issued on the matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Veteran is entitled to an SOC which addresses his claim 
for an earlier effective date for service connection for a 
back disability, and the claim for permanent incapacity for 
K.G., if that has not already been done.  Manlincon, 12 Vet. 
App. at 240-41; VAOPGCPREC 16-92.  The issues should be 
returned to the Board after issuance of the SOC only if the 
Veteran files a timely substantive appeal.  The Veteran 
should be informed that the submission of a substantive 
appeal as to this issue has not been accomplished, and the 
Veteran should be specifically advised as to the length of 
time he has to submit a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  It appears the Veteran never actually filed 
a claim for TDIU, instead, in a February 2006 rating 
decision, the RO determined that he was entitled to TDIU with 
an effective date of August 20, 2005, based on the fact that 
increased ratings for right leg and left leg neuropathy 
brought the Veteran's combined rating up to 80 percent, 
rendering him eligible for TDIU.

However, the Veteran has had a combined rating of 70 percent 
since December 2003 and his back disability has been rated 40 
percent disabling since October 8, 1999, the date service 
connection for the back disability was reestablished.  As the 
Veteran is claiming an earlier effective date for service 
connection of the back disability, it is possible that an 
earlier effective date for TDIU could be merited.  As the 
Veteran's claim for an earlier effective date for a back 
disability is being remanded, and because adjudication of 
this claim may impact adjudication of the Veteran's claim for 
an earlier effective date for TDIU, the Board concludes that 
these claims are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Given the foregoing, 
the Veteran's claim for an earlier effective date for TDIU 
also must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the Veteran, including a 
description of the provisions of the 
VCAA, such as through the text of 38 
C.F.R. § 3.159 as revised to 
incorporate the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the claimant' s 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
claimant is responsible to obtain and 
what evidence VA will obtain, and a 
request that the claimant provide any 
evidence in her or his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).

The notice should include an 
explanation as to the information or 
evidence needed to determine a 
disability rating and effective date 
for the tinnitus claim specifically.  
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Afford the Veteran an opportunity 
to submit or identify any evidence 
pertinent to his claims.

3.  Issue a SOC as to the claim for an 
earlier effective date for service 
connection for a back disability and 
the claim for permanent incapacity for 
K.G., if that has not already been 
done.  Manlincon, supra.  If the 
decisions issued in the SOC remain 
adverse to the Veteran, the Veteran 
should be informed that he must file a 
timely and adequate substantive appeal 
if he wishes to appeal the claim to the 
Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  The Veteran 
must be informed of the time period 
allowed for perfecting a timely appeal, 
including information as to the 
specific date by which the appeal must 
be received by VA as well the 
information supplied in the form 
letter.

4.  After completing the above action, 
the claim for an earlier effective date 
for TDIU should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

Thereafter, the claims should be returned to the Board for 
further appellate consideration only if the Veteran submits a 
timely substantive appeal and all other procedural due 
process has been completed.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


